Citation Nr: 1448874	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-07 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from November 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his June 2013 hearing, the Veteran reported that he received treatment from Dr. C.C.A., a private chiropractor, from 2008 through 2010; a review of the claims file reveals two letters of record from Dr. C.C.A., one of which is undated and the other from March 2012.  There are no treatment records from Dr. C.C.A. in the claims file.  

The Veteran additionally indicated that he had a single lumbar spine surgical procedure in approximate 2011 at a hospital in Boise, Idaho; those records are also not in the claims file.  

Thus, a remand is necessary in order for attempts to be made to obtain those identified relevant private treatment records.  Ongoing VA treatment records, if such exist, should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

If additional records are added to the record, an addendum to the December 2010 VA examination report should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his lumbar spine disorder, which is not already of record, to include any surgical records from approximately 2011 at a hospital in Boise, Idaho, any ongoing treatment since February 2012 with Dr. C.G.G. and/or ongoing treatment with Dr. Rae since May 2013, as well as any treatment with Dr. C.C.A. from 2008 through 2010.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  If additional evidence is added to the record, obtain an addendum to the 2010 VA examination report.  The claims folder must be made available to and be reviewed by the examiner.  

After reviewing the additional evidence, the examiner should opine as to whether the Veteran's lumbar spine disorders found are more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service, to include the April 12, 1977 back injury when he fell into the corner of a table.  

The examiner should address the Veteran's contentions that his lumbar spine disorder is a result of this injury in service and the claim of continuity of symptomatology since discharge from service.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

